


EXHIBIT 10.40
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of August 27, 2013 (the “Employment Agreement”),
by and between Education Management LLC, a Delaware limited liability company
(together with its successors and assigns, the “Company”), and Mick J.
Beekhuizen (the “Executive”) (each of the Executive and the Company, a “Party,”
and collectively, the “Parties”).
WHEREAS, the Company desires to employ the Executive and utilize his management
services as indicated herein, and the Executive desires to be employed by the
Company, all on the terms and conditions set forth in this Employment Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the Parties
agree as follows:
Section 1.Employment.
1.1.Term. The Company agrees to employ the Executive, and the Executive agrees
to be employed by the Company, in each case pursuant to this Employment
Agreement, for a period commencing on the date hereof (the “Effective Date”) and
ending on the third (3rd) anniversary of the Effective Date (the “Initial
Term”); provided, however, that the term of this Employment Agreement and the
Executive's employment hereunder shall renew automatically for successive one
(1) year periods (each, a “Renewal Term”), unless at least one hundred eighty
(180) days prior to the end of the Initial Term or any subsequent anniversary of
the Effective Date, either party shall have given notice to the other party that
this Employment Agreement shall terminate on that anniversary date (the Initial
Term, together with any Renewal Terms, the “Term”). Notwithstanding the
foregoing, the Executive's employment shall be subject to earlier termination in
accordance with Section 3 hereof.
1.2.Duties. During the Term, the Executive shall serve as the Company's
Executive Vice President and Chief Financial Officer (“CFO”), and such other
positions as officer or director of the Company and its affiliates as the
Executive and the Board of Directors of Education Management Corporation (the
“Parent Board”) shall mutually agree from time to time. In such positions, the
Executive shall perform such duties, functions and responsibilities during the
Term commensurate with the Executive's positions. Subject to Section 1.3 below,
the Executive shall have all authorities, duties and responsibilities
customarily exercised by an individual serving in the foregoing positions at an
entity of the size and nature of the Company; shall be assigned no duties or
responsibilities that are materially inconsistent with, or that materially
impair his ability to discharge, the foregoing duties and responsibilities;
shall have such additional duties and responsibilities, consistent with the
foregoing, as may be from time to time assigned to him; and in his capacity as
CFO shall report solely and directly to the Chief Executive Officer of the
Company (the “CEO”).
1.3.Exclusivity. During the Term, the Executive shall devote his full business
time and attention to the business and affairs of the Company, shall faithfully
serve the Company, and shall in all material respects conform to and comply with
such lawful and reasonable directions and instructions given to him as are
consistent with Sections 1.2 and 1.3 hereof. During the Term, the Executive
shall use his reasonable best efforts to promote and serve the interests of the
Company and shall not engage in any other business activity, whether or not such
activity shall be engaged in for pecuniary profit. Notwithstanding the foregoing
provisions of this Section 1.3, but subject to the other provisions of this
Employment Agreement, the Executive may (i) engage in charitable activities and
community affairs,




--------------------------------------------------------------------------------




(ii) serve, with the prior approval of the Company's Board of Directors (such
approval not to be unreasonably withheld), on the boards of a reasonable number
of business entities, trade associations and charitable organizations, (iii)
accept and fulfill a reasonable number of speaking engagements, and (iv) manage
his personal investments and affairs; provided that such activities do not
either individually or in the aggregate materially interfere with the
performance of his duties hereunder.
Section 2.Compensation.
2.1.Salary. As compensation for the performance of the Executive's services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of five hundred thousand dollars ($500,000), payable in
accordance with the Company's standard payroll policies (the “Base Salary”). The
Base Salary will be reviewed annually and may be adjusted upward by the Board of
Directors (or a committee thereof) in its discretion, based on competitive data
and the Executive's performance.
2.2.Bonus. The Executive will be eligible for an annual incentive bonus (the
“Annual Bonus”) for each complete fiscal year occurring during the Term. The
Executive's target bonus will be one hundred twenty-five percent (125%) of the
Base Salary. The actual Annual Bonus paid for any year will depend on meeting
Company and individual performance standards established by the Board of
Directors (or a committee thereof). The Annual Bonus will be paid in cash within
seventy-five (75) days of the end of the fiscal year.
2.3.Equity.
(a)Stock Option Grant. Promptly after the date this Employment Agreement is
executed, the Company will grant to the Executive options to purchase 950,000
shares of Common Stock (the “Initial Option Grant”) of Education Management
Corporation (the “Parent”) under the Parent's 2012 Omnibus Long-Term Incentive
Plan (the “2012 Plan”). The stock options will vest over a four year period,
with twenty-five percent (25%) vesting on each of the first four anniversaries
of the date of grant (such vested options referred to herein as the “Vested
Portion”).
(b)Liquidity Restriction. Solely with respect to 633,333 shares of the Initial
Grant (the “Restricted Shares”), unless and until any of the Principal
Stockholders (as such term is defined in the 2012 Plan) sell a portion of their
holdings of Common Stock (a “Liquidity Event”), the Executive shall be
restricted from selling any of the shares of Common Stock acquired through the
exercise of the Vested Portion of the Initial Grant (the “Liquidity
Restriction”). The Liquidity Restriction on the Restricted Shares shall lapse
upon the eighth (8th) anniversary of the grant date. Upon the occurrence of a
Liquidity Event by one or more Principal Stockholders (prior to such eighth
(8th) anniversary), the Liquidity Restriction shall lapse with respect to (i)
the Restricted Shares, and (ii) any shares which may be acquired upon exercise
of the option related to the Restricted Share portion of the Initial Option
Grant on the date of such Liquidity Event or at any time thereafter, in the
aggregate, in the same ratio that the number of shares of Common Stock sold in
the Liquidity Event by the Principal Stockholders bears to the total number of
shares of Common Stock owned by the Principal Stockholders as of the date of
grant of the Initial Option Grant. For the avoidance of doubt, the lapse of the
Liquidity Restriction as to any unvested portion of the Initial Option Grant
shall not accelerate vesting from the date that such portion otherwise vests
hereunder.
2.4.Employee Benefits. During the Term, the Executive shall be eligible to
participate in such health and other employee welfare, retirement and other
employee benefit plans and




--------------------------------------------------------------------------------




programs, and perquisites, of the Company as in effect from time to time on the
same basis as similarly situated executives of the Company.
2.5.Paid Time-Off. During 2013, the Executive shall receive nineteen (19) days
of paid time-off. Thereafter, the Executive will receive the greater of
twenty-five (25) days or the amount awarded to the Company's executive officers
in accordance with the Company's vacation or paid time-off policy as in effect
from time to time.
2.6.Business Expenses. The Company shall pay or reimburse the Executive for all
commercially reasonable business out-of-pocket expenses that the Executive
incurs during the Term in performing his duties under this Employment Agreement
upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company and in effect from time to time.
2.7.Relocation Expenses.
(a)Until the earlier of December 31, 2014 or the date the Executive relocates to
the Pittsburgh, Pennsylvania metropolitan area, the Executive will be provided
with a furnished apartment in such area and will be reimbursed for reasonable
travel expenses, including tax gross-up payments, if applicable, for weekly
round trips to and from the New York, NY metropolitan area.
(b)When the Executive permanently relocates to Pittsburgh, PA, the Company, in
accordance with the Company's relocation policy, will bear the cost of customary
relocation expenses for the Executive and his family, including tax gross-up
payments, if necessary.
(c)The Executive will also be reimbursed for any out-of-pocket legal expenses
related to such relocation (subject to pre-approval by the Company).
Section 3.Employment Termination.
3.1.Termination of Employment. The Company may terminate the Executive's
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate his employment hereunder for any reason during the Term,
in each case (other than a termination by the Company for Cause) at any time
upon not less than thirty (30) days' notice to the other Party. Upon any
termination of the Executive's employment hereunder for any reason during the
Term, the Executive shall be entitled to (i) any Base Salary earned but unpaid
through the date of termination; (ii) any other payment or benefit to which he
is entitled under the applicable terms of any applicable plan, program,
agreement or arrangement of the Company or its affiliates (each, a “Company
Arrangement”), including the plans, programs, agreements and arrangements
referred to in Sections 2.2 through 2.7 and 8.1 ((i) and (ii) being,
collectively, the “Accrued Amounts”); provided, however, that if the Executive's
employment hereunder is terminated (x) by the Company for Cause, or (y) by the
Executive voluntarily without Good Reason and not for death or Disability, then
any Annual Bonus earned pursuant to Section 2.2 in respect of a prior fiscal
year, but not yet paid or due to be paid, shall be forfeited.
3.2.Certain Terminations.
(a)Termination by the Company Other than for Cause; Termination by the Executive
for Good Reason. If the Executive's employment hereunder is terminated by the
Company during the Term other than for Cause, or by the Executive with Good
Reason, in addition to the Accrued Amounts the Executive shall be entitled to a
lump sum severance payment of (i) one and one-half (1.5) times (or two (2) times
if (x) the Executive reasonably demonstrates that the termination is In
Anticipation Of, or (y) occurring within two (2) years following, a “Change in
Control” (as defined in the 2012 Plan))




--------------------------------------------------------------------------------




the sum of the Executive's Base Salary plus the target Annual Bonus and (ii) a
pro-rata Annual Bonus (determined by multiplying the target Annual Bonus for the
year of termination by a fraction, the numerator of which is the number of days
he was employed by the Company during such fiscal year and the denominator of
which is the number of days in such fiscal year) (the “Pro-Rata Annual Bonus
Payment”) ((i) and (ii), collectively the “Severance Payment”), subject to the
provisions of the last sentence of Section 4.8 hereof. The Company's obligations
to make the Severance Payment shall be conditioned upon the Executive's
execution, delivery and non-revocation of a valid and enforceable general
release of claims substantially in the form attached hereto as Exhibit A (the
“Release”) within sixty (60) days of the date of termination. Subject to Section
3.2(e), the Severance Payment will be paid to the Executive as soon as
practicable following the effectiveness of the Release. The Company shall also
reimburse the Executive, on a monthly basis, for an amount of his COBRA premiums
(for the duration of COBRA continuation coverage, not to exceed eighteen (18)
months following termination of employment) equal to difference between (x) the
amount of COBRA premium charged to the Executive minus (y) the amount of premium
charged to actively employed senior executives for like coverage as that elected
by the Executive.
(b)Termination at Expiration of the Term at the Company's Request. If the
Executive's employment hereunder is terminated solely as a result of the
Company's electing under Section 1.1 not to renew the Employment Agreement at
the expiration of the then current Term by giving notice thereof to the
Executive, and the Executive terminates his employment within thirty (30) days
after the end of the Term, then such termination of employment shall be
considered a termination without Cause hereunder.
(c)Termination Due to Death or Disability.
(i)    Termination Due to Disability. Upon a determination that the Executive is
Disabled, the Company may give notice to the Executive that it intends to
replace him. If the Executive does not return to the performance of his duties
on essentially a full-time basis within thirty (30) days after receiving such
notice, the Company may replace the Executive without breaching this Agreement;
provided, however, that this Agreement and the Executive's employment thereunder
shall not terminate until the anniversary date of this Agreement next following
the date that the Executive is determined to be Disabled. For the period from
the date the Executive is determined to be Disabled through the earlier of such
anniversary date or the date of the Executive's death (the “Disability Period”),
the Company shall continue to provide the Executive all compensation and
benefits provided for in Section 2; provided, however, that (x) the Company's
obligation to pay the Executive's Base Salary shall be reduced by the amounts
paid to the Executive under any long-term disability insurance plan sponsored or
otherwise maintained by the Company (if any) and that in no event shall the
total annual obligation of the Company under this Agreement to make Base Salary
payments to the Executive during the Disability Period be greater than an amount
equal to two-thirds (2/3) of the Executive's Base Salary, computed on a pro rata
basis beginning with the date that the Executive is replaced in accordance with
this Section 3.2(c)(i) and continuing until the expiration of the Disability
Period and (y) the Executive's Annual Bonus due for fiscal year (or years) in
which all or a portion of the Disability Period occurs shall not be reduced on
account of the Executive's absence from active service due to his Disability
from what otherwise may be earned and payable to him.
(ii)    Termination Due to Death. If the Executive's employment hereunder is
terminated by reason of his death, the Company shall continue to pay the
Executive's Base Salary at the rate in effect at the time of his death to such
person or persons as the Executive shall have designated for that purpose in a
notice filed with the Company, or, if no such person shall have been so
designated, to his estate, for a period of six (6) months after the Executive's
date of death. The Company also shall pay to such person(s) or estate (i) the
amount of the Accrued Amounts and a Pro-Rata Annual Bonus




--------------------------------------------------------------------------------




Payment (except, for which purpose the Annual Bonus shall be deemed earned and
payable at target) for the year of termination and (ii) an amount equal to
one-twelfth (1/12) of the Executive's average Annual Bonus paid or payable to
the Executive with respect to the most recent three (3) full fiscal years or, if
greater, the most recent twelve (12)-month period (in each case, determined by
annualizing the bonus paid or payable with respect to any partial fiscal year)
that amount being payable in each of the six (6) months following the date of
termination. Any amounts payable under this Section 3.2(c)(ii) shall be
exclusive of and in addition to any payments which the Executive's widow,
beneficiaries or estate may be entitled to receive pursuant to any pension plan,
profit sharing plan, employee benefit plan, or life insurance policy maintained
by the Company.
(d)Definitions. For purposes of this Section 3.2, the following terms shall have
the following meanings:
(1)“Good Reason” shall mean the occurrence of any of the following events
without either the Executive's prior written consent or full cure within thirty
(30) days after he gives written notice to the Company describing the event and
requesting cure: (i) any material diminution in the Executive's authorities,
titles or offices, or the assignment to the Executive of duties that materially
impair his ability to perform the duties normally assigned to an executive in
the Executive's role at a corporation of the size and nature of the Company;
(ii) any change in the reporting structure so that the Executive reports to
someone other than the CEO; (iii) any relocation of the Company's principal
office, or of the Executive's own principal place of employment, to a location
more than four hundred (400) miles from New York, NY; (iv) any material breach
by the Company or any of its affiliates of any material obligation to the
Executive; or (v) any failure of the Company to obtain the assumption in writing
of its obligation to perform this Employment Agreement by any successor to all
or substantially all of the assets of the Company within fifteen (15) days after
any merger, consolidation, sale or similar transaction, except where such
assumption occurs by operation of law. If the Company fails to cure a Good
Reason event during the thirty (30) day cure period, the Executive must
terminate his employment within sixty (60) days after the expiration of such
thirty (30) day period if such termination is to be treated as for Good Reason
based on such uncured Good Reason event.
(2)“Cause” shall mean (i) the Executive's willful and continued failure to use
his best efforts to perform his reasonably assigned duties (other than on
account of Disability); (ii) the Executive is indicted for, convicted of, or
enters a plea of guilty or nolo contendere to, (x) a felony or (y) a misdemeanor
involving moral turpitude; (iii) in carrying out his duties under this
Employment Agreement, the Executive engages in (x) gross negligence causing
material harm to the Company, its business or reputation, (y) willful and
material misconduct, or (z) willful and material breach of fiduciary duty; or
(iv) the Executive willfully and materially breaches (x) the restrictive
covenants described in Section 4 of this Employment Agreement or (y) any of the
material written policies of the Company listed on Exhibit B, as in effect on
the Effective Date. The determination of whether Cause exists shall be made,
prior to the termination becoming effective, at a duly called meeting of the
Company's Board of Directors at which the Executive has been given notice of the
grounds claimed to constitute Cause and an opportunity to be heard together with
his counsel, and shall require a vote of not less than a majority of the members
of the Board of Directors; provided that any such determination of Cause by the
Board of Directors shall be subject to de novo review, at the Executive's
election, through arbitration in accordance with Section 8.6. No act or omission
of the Executive shall be “willful” if conducted in good faith or with a
reasonable belief that such conduct was in the best interests of the Company.
(3) “Disability” shall mean the Executive is entitled to receive long-term
disability benefits under the long-term disability plan of the Company in which
Executive




--------------------------------------------------------------------------------




participates, or, if there is no such plan, the Executive's inability, due to
physical or mental incapacity, to substantially perform his duties and
responsibilities under this Employment Agreement for one hundred eighty (180)
consecutive days.
(4)“In Anticipation Of” shall mean that the termination (i) was at the request
of a third party that has taken steps reasonably calculated to effect a Change
in Control or (ii) otherwise arose in connection with a Change in Control that
has been proposed, so long as in either case such Change in Control shall
actually have occurred.
(e)Section 409A. If the Executive is a “specified employee” for purposes of
Section 409A of the United States Internal Revenue Code of 1986, as amended, and
the regulations thereunder (“Section 409A”), any Severance Payment required to
be made pursuant to Section 3.2 which is deemed to be “deferred compensation”
subject to postponement under Section 409A shall not be paid until one day after
the date which is six (6) months from the date of termination.
3.3.Exclusive Remedy. The foregoing payments upon termination of the Executive's
employment shall constitute the exclusive severance payments due the Executive
upon a termination of his employment under this Employment Agreement.
3.4.Resignation from All Positions. Upon the termination of the Executive's
employment with the Company for any reason, the Executive shall be deemed to
have resigned, as of the date of such termination, from all positions he then
holds as an officer, director, employee and member of the board (and any
committee thereof) of the Company and any of its subsidiaries.
3.5.Cooperation. Following the termination of the Executive's employment with
the Company for any reason, the Executive agrees to reasonably cooperate with
the Company upon reasonable request of its Board of Directors and to be
reasonably available to the Company (taking into account any other full time
employment of the Executive) with respect to matters arising out of the
Executive's services to the Company and its subsidiaries. The Company shall
reimburse the Executive for expenses reasonably incurred in connection with such
matters as agreed by the Executive and the Board of Directors and, to the extent
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate based on the Executive's most
recent Base Salary.
Section 4.
Unauthorized Disclosure; Non-Solicitation; Non-Competition; Proprietary Rights.

4.1.Unauthorized Disclosure. The Executive agrees and understands that in the
Executive's position with the Company, the Executive has been and will be
exposed to and has and will receive non-public information relating to the
confidential affairs of the Company and its affiliates, including, without
limitation, technical information, intellectual property, business and marketing
plans, strategies, customer information, software, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Company and its affiliates and other non-public
forms of information considered by the Company and its affiliates to be
confidential and in the nature of trade secrets (including, without limitation,
ideas, research and development, know-how, technical data, customer and supplier
lists, pricing and cost information and business and marketing plans and
proposals) (collectively, the “Confidential Information”). The Executive agrees
that at all times during the Executive's employment with the Company, except as
may be required for the Executive to discharge his duties as an officer of the
Company, and thereafter, the Executive shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political




--------------------------------------------------------------------------------




subdivision or an agency or instrumentality thereof (each a “Person”) without
the prior written consent of the Company and shall not use or attempt to use any
such information in any manner other than in connection with his employment with
the Company, unless required by law to disclose such information, in which case
the Executive shall provide the Company with written notice of such requirement
as far in advance of such anticipated disclosure as possible. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Executive's employment with the Company,
the Executive shall promptly supply to the Company (or destroy, at the Company's
option) all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data and any other tangible product or document which has
been produced by, received by or otherwise submitted to the Executive during or
prior to the Executive's employment with the Company, and any copies thereof in
his (or capable of being reduced to his) possession; provided that nothing in
this Employment Agreement or elsewhere shall prevent the Executive from
retaining and utilizing: documents relating to his personal benefits,
entitlements and obligations; documents relating to his personal tax
obligations; his desk calendar, rolodex, and the like; and such other records
and documents as may reasonably be approved by the Company.
4.2.Non-Competition. By and in consideration of the Company's entering into this
Employment Agreement and the payments to be made and benefits to be provided by
the Company hereunder, and in further consideration of the Executive's exposure
to the Confidential Information of the Company and its affiliates, the Executive
agrees that the Executive shall not, during the Executive's employment with the
Company (whether during the Term or thereafter) and for a period of eighteen
(18) months thereafter (the “Restriction Period”), directly or indirectly (other
than in connection with carrying out his responsibilities for the Company and
its affiliates), own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of three percent (3%)
or less of the outstanding securities of any class of any issuer whose
securities are registered under the Securities Exchange Act of 1934, as amended,
standing alone, be prohibited by this Section 4.2, so long as the Executive does
not have, or exercise, any rights to manage or operate the business of such
issuer other than rights as a stockholder thereof. For purposes of this
paragraph, “Restricted Enterprise” shall mean any Person that is actively
engaged in any geographic area in which the Company or any of its subsidiaries
operates or markets in any business which is in material competition with the
business of the Company or any of its subsidiaries (i) conducted during the
preceding twelve (12) months (or following the Executive's termination of
employment, the twelve (12) months preceding the date of termination of the
Executive's employment with the Company) or (ii) proposed to be conducted by the
Company or any of its subsidiaries in the Company's business plan as in effect
at that time (or following the Executive's termination of employment, the
business plan as in effect as of the date of termination of the Executive's
employment with the Company). During the Restriction Period, upon request of the
Company, the Executive shall notify the Company of the Executive's then-current
employment status.
4.3.Non-Solicitation of Employees. During the Restriction Period (other than in
connection with carrying out his responsibilities for the Company and its
affiliates), the Executive shall not directly or indirectly contact, induce or
solicit (or assist any Person to contact, induce or solicit) for employment any
person who is, or within six (6) months prior to the date of such solicitation
was, an employee of the Company or any of its subsidiaries.
4.4.Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out his responsibilities for the Company
and its affiliates), the




--------------------------------------------------------------------------------




Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) any customer or client of the Company
or its subsidiaries to terminate its relationship or otherwise cease doing
business in whole or in part with the Company or its subsidiaries, or directly
or indirectly interfere with (or assist any Person to interfere with) any
material relationship between the Company or its subsidiaries and any of its or
their customers or clients so as to cause harm to the Company or its affiliates.
4.5.Extension of Restriction Period. The Restriction Period shall be tolled for
any period during which the Executive is in breach of any of Sections 4.2, 4.3
or 4.4 hereof.
4.6.Proprietary Rights. The Executive shall disclose promptly to the Company any
and all inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Executive's
employment with the Company and related to the business or activities of the
Company and its affiliates (the “Developments”). Except to the extent any rights
in any Developments constitute a work made for hire under the U.S. Copyright
Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the Company and/or its
applicable affiliate, the Executive assigns all of his right, title and interest
in all Developments (including all intellectual property rights therein) to the
Company or its nominee without further compensation, including all rights or
benefits therefor, including, without limitation, the right to sue and recover
for past and future infringement. The Executive acknowledges that any rights in
any developments constituting a work made for hire under the U.S. Copyright Act,
17 U.S.C § 101 et seq. are owned upon creation by the Company and/or its
applicable affiliate as the Executive's employer. Whenever requested to do so by
the Company, the Executive shall execute any and all applications, assignments
or other instruments which the Company shall deem necessary to apply for and
obtain trademarks, patents or copyrights of the United States or any foreign
country or otherwise protect the interests of the Company and its affiliates
therein, at the Company's sole expense. These obligations shall continue beyond
the end of the Executive's employment with the Company with respect to
inventions, discoveries, improvements or copyrightable works initiated,
conceived or made by the Executive while employed by the Company, and shall be
binding upon the Executive's employers, assigns, executors, administrators and
other legal representatives. In connection with his execution of this Employment
Agreement, the Executive has informed the Company in writing of any interest in
any inventions or intellectual property rights that he holds as of the date
hereof. If the Company is unable for any reason, after reasonable effort, to
obtain the Executive's signature on any document needed in connection with the
actions described in this Section 4.6, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive's agent and attorney in fact to act for and in the Executive's
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 4.6 with the
same legal force and effect as if executed by the Executive.
4.7.Confidentiality of Agreement. The Parties agree not to disclose the terms of
this Employment Agreement to any Person (other than in connection with carrying
out his responsibilities for the Company and its affiliates); provided that (i)
the Executive may disclose this Employment Agreement and/or any of its terms to
the Executive's immediate family, financial advisors and attorneys, so long as
every such Person to whom the Executive makes such disclosure agrees, in
writing, not to disclose the terms of this Employment Agreement further and (ii)
the Company may disclose the terms of this Employment Agreement in confidence to
its creditors, professional advisors and attorneys, and otherwise when required
by law, subpoena, court order or the like.




--------------------------------------------------------------------------------




4.8.Remedies. The Executive agrees that any breach of the terms of this Section
4 would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order, from any
court with jurisdiction over the Executive and the matter, to prevent such
breach and/or threatened breach and/or continued breach by the Executive and/or
any and all Persons acting for and/or with the Executive, without having to
prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity, including, without limitation, damages and/or
relief pursuant to the last sentence of this Section 4.8. The terms of this
Section 4.8 shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Executive. The Executive and the
Company further agree that the provisions of the covenants contained in this
Section 4 are reasonable and necessary to protect the businesses of the Company
and its affiliates because of the Executive's access to Confidential Information
and his material participation in the operation of such businesses. In the event
that the Executive willfully and materially breaches any of the covenants set
forth in this Section 4, then in addition to any injunctive relief, the
Executive will promptly return to the Company a pro-rata portion of any
Severance Payment or Pro-Rata Annual Bonus Payment that the Company has paid to
the Executive, equal to the product of (x) the amount of the Severance Payment
or Pro-Rata Annual Bonus Payment, as applicable, and (y) a fraction, the
numerator of which is the number of days from the date of such breach through
the 540th day following the date the Executive's employment hereunder
terminates, and the denominator of which is 540.
4.9.No Other Post-Employment Restrictions. There shall be no contractual, or
similar, restrictions on the Executive's right to terminate his employment with
the Company, or on his post-employment activities, other than as expressly set
forth in this Employment Agreement.
4.10.Permitted Statements. Nothing in this Employment Agreement shall restrict
any Person from making truthful statements (provided any such statement does not
include Confidential Information) (i) when required by law, subpoena, court
order or the like; (ii) when requested by a governmental, regulatory, or similar
body or entity; or (iii) in confidence to a professional advisor for the purpose
of securing professional advice.
Section 5.Representations.
Each Party represents and warrants (i) that such Party is not subject to any
contract, arrangement, agreement, policy or understanding, or to any statute,
governmental rule or regulation, that in any way limits such Party's ability to
enter into and fully perform such Party's obligations under this Employment
Agreement (including, for avoidance of doubt, the agreements of which forms are
appended hereto); (ii) that such Party is not otherwise unable to enter into and
fully perform such Party's obligations under this Employment Agreement
(including the agreements of which forms are appended hereto); and (iii) that,
upon the execution and delivery of this Employment Agreement by both Parties,
this Employment Agreement shall be such Party's valid and binding obligation,
enforceable against such Party in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors' rights generally. The
Company represents and warrants that it is fully authorized by action of the
Board of Directors, and by actions of any other Person whose authorization is
required, to enter into this Employment Agreement and to perform its obligations
under it.
Section 6.Non-Disparagement.




--------------------------------------------------------------------------------




From and after the Effective Date and following termination of the Executive's
employment with the Company, the Executive and the Company agree not to make any
statement (other than statements made by the Executive in connection with
carrying out his responsibilities for the Company and its affiliates) that is
intended to become public, or that should reasonably be expected to become
public, and that criticizes, ridicules, disparages or is otherwise derogatory of
the other Party or, in the case of statements about the Company, any of its
subsidiaries, affiliates, employees, officers, directors or stockholders. For
such purpose, statements by “the Company” shall mean only (i) the Company by
press release or other formally released announcement and (ii) the executive
officers and directors thereof and not any other employees.
Section 7.Taxes.
7.1.All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.
7.2.If (i) the aggregate of all amounts and benefits due to the Executive under
this Employment Agreement or under any other Company Arrangement would, if
received by the Executive in full and valued under Section 280G of the Internal
Revenue Code of 1986, as from time to time amended (the “Code”), constitute
“parachute payments” as defined in and under Section 280G of the Code
(collectively, “280G Benefits”), and if (ii) such aggregate would, if reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, be less than the amount the
Executive would receive, after all taxes, if the Executive received aggregate
280G Benefits equal (as valued under Section 280G of the Code) to only three
times the Executive's “base amount” as defined in and under Section 280G of the
Code, less $1.00, then (iii) such 280G Benefits payable in cash, in either case
as the Executive shall select shall (to the extent that the reduction of such
280G Benefits can achieve the intended result) be reduced or eliminated to the
extent necessary so that the aggregate 280G Benefits received by the Executive
will not constitute parachute payments. The determinations with respect to this
Section 7.2 shall be made by an independent auditor (the “Auditor”) paid by the
Company. The Auditor shall be the Company's regular independent auditor unless
the Executive reasonably objects to the use of that firm, in which event the
Auditor will be a nationally recognized United States public accounting firm
chosen by the Parties.
7.3.It is possible that after the determinations and selections made pursuant to
Section 7.2 the Executive will receive 280G Benefits that are, in the aggregate,
either more or less than the amount provided under Section 7.2 (hereafter
referred to as an “Excess Payment” or “Underpayment,” respectively). If it is
established, pursuant to a final determination of a court or an Internal Revenue
Service proceeding that has been finally and conclusively resolved, that an
Excess Payment has been made, then the Executive shall promptly pay an amount
equal to the Excess Payment to the Company, together with interest on such
amount at the applicable federal rate (as defined in and under Section 1274(d)
of the Code) from the date of the Executive's receipt of such Excess Payment
until the date of such payment. In the event that it is determined (x) by
arbitration pursuant to Section 8.6, (y) by a court or (z) by the Auditor upon
request by a Party, that an Underpayment has occurred, the Company shall
promptly pay an amount equal to the Underpayment to the Executive, together with
interest on such amount at the applicable federal rate from the date such amount
would have been paid to the Executive had the provisions of Section 7.2 not been
applied until the date of such payment.
7.4.Notwithstanding the foregoing, if it appears that any amount or benefit that
is to be paid to the Executive under this Employment Agreement or any other
plan, program, agreement, or arrangement of the Company or any of its affiliates
may constitute a “parachute payment” under




--------------------------------------------------------------------------------




Section 280G(b)(2) of the Code, the Company shall use its best reasonable
efforts to obtain shareholder approval of such payments for purposes of Section
280G(b)(5) of the Code.
Section 8.Miscellaneous.
8.1.Indemnification. The Company shall indemnify the Executive to the fullest
extent provided under the Company's Certificate of Incorporation and By-Laws, on
the same terms and conditions as such indemnification is generally provided to
the CEO and the members of the Parent Board, in the event that he was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, by reason of the fact that the Executive
is or was a director, officer, employee or agent of the Company or any of its
affiliates; provided, however, that the Executive shall not be entitled to
indemnification under this Section 8.1 relating to claims, actions, suits or
proceedings arising from his breach of this Employment Agreement. Expenses
incurred by the Executive in defending any such claim, action, suit or
proceeding shall accordingly be paid by the Company in advance of the final
disposition of such claim, action, suit or proceeding upon receipt of an
undertaking by or on behalf of the Executive to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Company as authorized in this Section 8.1. In addition, a directors' and
officers' liability insurance policy (or policies) shall be kept in place,
during the Term and thereafter for the duration of any period in which a civil,
equitable, criminal or administrative proceeding may be brought against the
Executive, providing coverage to the Executive that is no less favorable to him
in any respect (including with respect to scope, exclusions, amounts, and
deductibles) than the coverage then being provided with respect to periods after
the Effective Date to any other present or former senior executive or director
of the Company.
8.2.Amendments and Waivers. This Employment Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement signed by the Parties that specifically
identifies the provisions affected; provided, that the observance of any
provision of this Employment Agreement may be waived, but only in a writing
specifically identifying the provision to be so waived, by the Party that will
lose the benefit of such provision as a result of such waiver. The waiver by
either Party of a breach of any provision of this Employment Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of either Party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
8.3.Assignment. No rights or obligations of the Company under this Employment
Agreement may be assigned or transferred by the Company except that such rights
and obligations may be assigned or transferred pursuant to a merger or
consolidation, or the sale or liquidation of all or substantially all of the
business and assets of the Company, provided that the assignee or transferee is
the successor to all or substantially all of the business and assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Employment Agreement, either
contractually or as a matter of law. In the event of any merger, consolidation,
other combination, sale of business and assets, or liquidation as described in
the preceding sentence, the Company shall use its best reasonable efforts to
cause such assignee or transferee to promptly and expressly assume the
liabilities, obligations and duties of the Company hereunder. The duties and
covenants of Executive under this Employment Agreement, being personal, may not
be




--------------------------------------------------------------------------------




assigned or delegated. All amounts that become payable to the Executive
hereunder shall, in the event of the Executive's death, be paid to his
beneficiary or beneficiaries designated hereunder. The Executive shall be
entitled, to the extent permitted under applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive's death by giving written notice thereof to the Company.
8.4.Notices. All notices, requests, demands, claims and other communications
provided for under the terms of this Employment Agreement shall be in writing.
Any notice, request, demand, claim or other communication hereunder shall be
sent by (i) personal delivery (including receipted courier service) or overnight
delivery service, (ii) facsimile during normal business hours, with confirmation
of receipt, to the number indicated, (iii) reputable commercial overnight
delivery service courier or (iv) registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:
If to the Company:    Education Management LLC
210 Sixth Avenue
Pittsburgh, PA 15222
Attention: General Counsel
Facsimile: 412-995-7322


If to the Executive:    Mick J. Beekhuizen, at his principal office
at the Company (during the Term), and
at all times to his principal residence as
reflected in the records of the Company.
All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either Party may change the facsimile numbers or
addresses to which notices, requests, demands, claims and other communications
to such Party are to be delivered by giving the other Party notice in the manner
then set forth.


8.5.Governing Law. Except as otherwise required by federal law, this Employment
Agreement shall be construed and enforced in accordance with, and the rights and
obligations of the Parties shall be governed by, the laws of the State of New
York, without giving effect to the conflicts of law principles thereof.
8.6.Arbitration. Other than with respect to provisions under Section 4 of this
Employment Agreement, in the event of any dispute, controversy or claim between
the Parties that arises out of or relates to this Employment Agreement, the
Executive's employment with the Company, or any termination of such employment,
then either Party may, by written notice to the other, require that such
dispute, controversy or claim be submitted to arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the
“AAA”). The arbitrator or arbitrators shall be selected by agreement of the
Parties or, if they do not agree on an arbitrator or arbitrators within thirty
(30) days after one Party has notified the other of his or its desire to have
the matter settled by arbitration, then the arbitrator or arbitrators shall be
selected by the AAA in New York, New York. The determination reached in such
arbitration shall be final and binding on the Parties without any right of
appeal or further dispute, except as otherwise required by applicable law.
Unless otherwise agreed by the Parties, any such arbitration shall take place in
New York, New York.
8.7.Severability. Whenever possible, each provision or portion of any provision
of this Employment Agreement, including those contained in Section 4 hereof,
will be interpreted in such




--------------------------------------------------------------------------------




manner as to be effective and valid under applicable law but the invalidity or
unenforceability of any provision or portion of any provision of this Employment
Agreement in any jurisdiction shall not affect the validity or enforceability of
the remainder of this Employment Agreement in that jurisdiction or the validity
or enforceability of this Employment Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Employment Agreement, including those contained in Section 4 hereof, is not
reasonable or valid, either in period of time, geographical area, or otherwise,
the Parties agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.
8.8.Entire Agreement. From and after the date hereof, this Employment Agreement,
and the other agreements being executed in connection herewith, constitute the
entire agreement between the Parties, and supersede all prior representations,
agreements and understandings (including any prior course of dealings), both
written and oral, between the Parties with respect to the subject matter hereof,
except with respect to rights accrued as of the Effective Date (e.g., unpaid
salary, unreimbursed business expenses, etc.). The terms of this Employment
Agreement, and of the agreements of which forms are attached hereto, shall
control over those of any inconsistent Company Arrangements with respect to the
subject matter hereof.
8.9.Counterparts. This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile shall be effective for all purposes.
8.10.Binding Effect. This Employment Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the Parties, to the
extent provided herein. In the event of the Executive's death or a judicial
determination of his incompetence, references in this Employment Agreement to
the Executive shall be deemed, as appropriate, to be references to his estate,
beneficiaries, or legal representatives.
8.11.General Interpretive Principles. The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include,” “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations. Any reference to a Section of the Code shall
be deemed to include any successor to such Section.
8.12.Mitigation/Offset. The Executive shall be under no obligation to seek other
employment or to otherwise mitigate the obligations of the Company under this
Employment Agreement, and there shall be no offset against amounts or benefits
due Executive under this Employment Agreement or otherwise on account of any
claim (other than any preexisting debts then due in accordance with their terms)
the Company or its affiliates may have against him or any remuneration or other
benefit earned or received by Executive after such termination.
8.13.409A Compliance. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended. Accordingly, all provisions herein,
or incorporated by reference, shall be construed and interpreted to comply with
section 409A and if necessary, any such provision shall be deemed amended comply
with Section 409A and the regulations thereunder. Further, for purposes of the




--------------------------------------------------------------------------------




limitations on nonqualified deferred compensation under section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation for purposes of applying the Section 409A deferral
election rules and the exclusion from section 409A for certain short-term
deferral amounts. Any amounts payable solely on account of an involuntary
separation from service of the Executive within the meaning of section 409A
shall be excludible from the requirements of section 409A, either as involuntary
separation pay or as short-term deferral amounts (e.g., amounts payable under
the schedule prior to March 15 of the calendar year following the calendar year
of involuntary separation) to the maximum possible extent. Any reimbursements or
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit. Any severance payment to the Executive that is conditioned upon the
execution and non-revocation of a release of claims shall be paid in the taxable
year in which ends the maximum period of time that the Executive had to consider
and revoke such release, regardless of when such release is actually executed.
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above.










______________________________
MICK J. BEEKHUIZEN, Individually
EDUCATION MANAGEMENT LLC








By:______________________________
Name: Edward H. West
Title: President and Chief Executive Officer





--------------------------------------------------------------------------------








Exhibit A


WAIVER AND RELEASE OF CLAIMS


1.    In consideration of the payments and benefits to be made under the
Employment Agreement, dated as of August 27, 2013 (the “Employment Agreement”),
to which Mick J. Beekhuizen (the “Executive”) and Education Management LLC (the
“Company”) (each of the Executive and the Company, a “Party” and collectively,
the “Parties”) are parties, the sufficiency of which the Executive acknowledges,
the Executive, with the intention of binding himself and his heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge the Company and each of its subsidiaries and affiliates (the “Company
Affiliated Group”), their present and former officers, directors, executives,
shareholders, agents, attorneys, employees and employee benefit plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys' fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof,
against any Company Released Party that arises out of, or relates to, the
Employment Agreement, the Executive's employment with the Company, or any
termination of such employment, including claims (i) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Executive Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
and any similar or analogous state statute, excepting only:
(A)
rights of the Executive arising under, or preserved by, this Agreement or
Section 3 and Section 7 of the Employment Agreement;

(B)
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

(C)
claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group; and

(D)
rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director's and officer's liability insurance policy now or
previously in force.





--------------------------------------------------------------------------------




2.    The Employee acknowledges and agrees that the release of claims set forth
in this Agreement is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.


3.    The release of claims set forth in this Agreement applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys' fees and expenses.


4.    The Executive specifically acknowledges that his acceptance of the terms
of the release of claims set forth in this Agreement is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.


5.    As to rights, claims and causes of action arising under the ADEA, the
Executive acknowledges that he has been given but not utilized a period of
twenty-one (21) days to consider whether to execute this Agreement. If the
Executive accepts the terms hereof and executes this Agreement, he may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Agreement as it relates to the release of claims
arising under the ADEA. If no such revocation occurs, this Agreement shall
become irrevocable in its entirety, and binding and enforceable against the
Executive, on the day next following the day on which the foregoing seven-day
period has elapsed. If such a revocation occurs, the Executive shall irrevocably
forfeit any right to payment of the Severance Payment and/or Pro-Rata Annual
Bonus Payment (as such terms are defined in the Employment Agreement), but the
remainder of the Employment Agreement shall continue in full force.


6.    Other than as to rights, claims and causes of action arising under the
ADEA, the release of claims set forth in this Agreement shall be immediately
effective upon execution by the Executive.


7.    The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.


8.    The Executive acknowledges that he has been advised to seek, and has had
the opportunity to seek, the advice and assistance of an attorney with regard to
the release of claims set forth in this Agreement, and has been given a
sufficient period within which to consider the release of claims set forth in
this Agreement.
9.    The Executive acknowledges that the release of claims set forth in this
Agreement relates only to claims which exist as of the date of this Agreement.


10.    The Executive acknowledges that the Severance Payment and/or Pro-Rata
Annual Bonus Payment he is receiving in connection with the release of claims
set forth in this Agreement and his obligations under this Agreement are in
addition to anything of value to which the Executive is entitled from the
Company.


11.    Each provision hereof is severable from this Agreement, and if one or
more provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and




--------------------------------------------------------------------------------




effect. If any provision of this Agreement is so broad, in scope, or duration or
otherwise, as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable.
12.    This Agreement constitutes the complete agreement of the Parties in
respect of the subject matter hereof and shall supersede all prior agreements
between the Parties in respect of the subject matter hereof except to the extent
set forth herein.
13.    The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by another party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Agreement, or any part hereof, or the right of
any party thereafter to enforce each and every such provision in accordance with
the terms of this Agreement.
14.    This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. Signatures delivered by facsimile shall be deemed
effective for all purposes.
15.    This Agreement shall be binding upon any and all successors and assigns
of the Executive and the Company.
16.    Except for issues or matters as to which federal law is applicable, this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflicts of law
principles thereof.


[signature page follows]




IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties, all as of [DATE].


    










______________________________
MICK J. BEEKHUIZEN, Individually
EDUCATION MANAGEMENT LLC
 






By:______________________________
Name:
Title:







--------------------------------------------------------------------------------








Exhibit B


MATERIAL WRITTEN POLICIES






1.
Education Management Corporation Business Ethics Policy and Code of Conduct



2.
Education Management Corporation Policy Statement on Inside Information and
Insider Trading







